Citation Nr: 0110094	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for a cervical spine 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to February 
1993 (he also had prior active service of nearly two years).  
This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which granted service connection 
and a 20 percent rating for a cervical spine disability.  The 
veteran appeals for a higher rating for the cervical spine 
condition.

Some of the veteran's statements suggest he may be claiming 
service connection for a low back disorder.  Such issue is 
not currently on appeal, and the Board refers it to the RO 
for clarification and any other indicated action.


FINDINGS OF FACT

The veteran's service-connected cervical spine disability, 
including arthritis and disc disease, is manifested by no 
more than moderate intervertebral disc syndrome of the 
cervical spine with radiation to the left shoulder, and no 
more than moderate limitation of motion of the cervical 
spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5290, 5293 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

The veteran served on active duty from May 1981 to February 
1993 (he also had prior active service of nearly two years).  
His service medical records show that on physical 
examinations in 1979, 1980, 1981, and 1984, the spine was 
normal.  In May 1984, he was diagnosed with right shoulder 
and trapezius muscle strain.  On a physical examination in 
1986, his spine was normal.  In March 1988, he received 
treatment for cervical spine pain.  He reported having a 
history of the same problem since a 1972 motor vehicle 
accident.  X-rays of the cervical spine in August 1988 
revealed extensive degenerative change, i.e., that facet 
hypertrophy and uncovertebral joints sclerosis had resulted 
in neural foraminal narrowing at C3-4, C4-5, C5-6, 
bilaterally (most marked on the left and right at C3-4).  In 
December 1988, he was diagnosed with recurrent left 
rhomboid/trapezius fasciitis and left C6-7 radiculitis.  In 
October 1989, he was treated for cervical pain and limitation 
of motion.  On a January 1991 periodic physical examination 
and a December 1992 physical examination for separation 
purposes, the veteran's spine was normal.  On medical history 
reports in January 1991 and December 1992, he reported he did 
not have recurrent back pain.  He was separated from active 
military service in February 1993.  

In June 1996, the RO received the veteran's claim for service 
connection.  

On an August 1996 VA examination, the veteran complained of 
cervical spine pain (he claimed he had arthritis) and of a 
left shoulder problem.  He reported that in service he had 
been treated with muscle relaxants and traction.  At present, 
he reported a normal range of motion of his back, neck, and 
shoulder and a constant burning sensation in the upper neck 
and left shoulder area.  The examiner noted that currently 
the veteran's cervical spine and left shoulder problems did 
not cause any functional limitations.  On examination, the 
veteran had adequate pulses and equal muscle strength 
bilaterally.  Sensation to light touch and pinprick was equal 
bilaterally.  Reflexes were 2+ and equal bilaterally.  There 
was grossly a nonfocal neurological examination.  The 
pertinent assessment was arthritis of the cervical spine and 
left shoulder, by history only at this time.  

In a September 1996 statement, the veteran indicated he had 
chronic and severe back pain.  He claimed his medical records 
reflected rheumatoid arthritis.  He asserted he only received 
treatment when his pain became so intense that it severely 
limited his movement.  He claimed he had to leave a job due 
to his back problems, and stated he had been turned down for 
several jobs in the last three years after he informed the 
potential employers of existing back problems.  

In a statement received by the RO in March 1997, the veteran 
indicated he was currently unemployed and did not perform 
work that would substantially aggravate his back, cervical, 
or shoulder conditions.  He stated he treated pain and 
discomfort through self-medication.  He requested the RO to 
obtain medical records from Dr. Cameron in Kentucky, who 
reportedly treated him for a back condition (the claims file 
shows that there was no response from Dr. Cameron following a 
March 1997 RO request for medical records).

At a March 1998 RO hearing, on the issue of service 
connection, the veteran testified that after his discharge 
from military service he twice went to a doctor in Kentucky 
for his neck and shoulder problems (in 1994 and 1995); that 
he was now unable to locate that doctor; that after service 
he could not handle his job working at a loading dock because 
it involved lifting heavy items which affected his back; that 
he left that job in August 1995 and could not find employment 
again until early March 1998; that he did not feel he was 
"real employable" due to his back condition; and that he 
was not afforded an adequate examination by the VA.

Statements by the veteran's daughter and wife, dated in April 
1998, reflect that the veteran's back problems hampered his 
sleep, caused constant discomfort, and was the reason he quit 
a job and remained unemployable for four out of the last five 
years.

On an April 1998 VA examination, the veteran reported he was 
currently employed by the county working with handicapped and 
mentally retarded patients on a nearly one-to-one basis.  He 
denied any history of an injury to his neck.  He complained 
his pain was of insidious onset and associated with 
diminished range of motion.  He reported in the past he was 
treated with anti-inflammatory medicine, traction, and 
physical therapy.  He described burning pain in the neck that 
flared anywhere from once per week to once every four months.  
He claimed the pain increased with lying down.  He stated his 
left shoulder had burning pain in the trapezial region and 
posterior over the scapula.  He denied any history of an 
injury to the shoulder.  He claimed the pain was occasionally 
increased with activity and pulled across his neck with 
abduction and elevation.  He stated he could not lie on his 
shoulder and had popping and some pain at night.  On 
examination, the range of motion of the neck was flexion to 
30 degrees, extension to 10 degrees, and rotation and bending 
to 45 degrees.  Reflexes were 2+ and symmetrical in the upper 
extremities.  Strength was 5/5, and there was good sensation.  
Spurling's test was positive in the cervical spine.  There 
was no evidence of stretch signs.  Pulses were easily 
palpable.  The left shoulder had internal/external rotation 
of 80 degrees each.  There was no evidence of impingement 
signs or acromioclavicular (AC) tenderness on palpation.  The 
veteran could abduct and elevate 160 degrees with some pain 
in the trapezial region of the right shoulder.  (There was 
some tightness in this muscle which was exacerbated with this 
maneuver.)  X-rays of the cervical spine revealed some 
osteoarthritic changes, most prominent at C6-7.  X-rays of 
the shoulders revealed minor AC degeneration.  The pertinent 
impressions were cervical spondylosis without evidence of 
neurologic involvement, AC arthritis on X-ray evaluation that 
was not borne out on clinical evaluation, and shoulder pain 
that was most likely radiating from the degenerative disc 
disease involving the cervical spine as opposed to some type 
of glenohumeral pathology or rotator cuff disease.  

VA outpatient records in June 1998 show the veteran was seen 
with a complaint of burning pain in the back (one record 
indicates he reported "low back pain").  He denied any 
numbness or tingling in the extremities.  The diagnostic 
impression was degenerative joint disease of the lumbar 
spine.  A day later he returned with a complaint of 
continuing pain in the low back.  

In a June 1998 statement, the veteran asserted that the 
previous week he experienced his first incident with his back 
since he began working at his current job.  He stated the 
last time he had as much pain in his back he was forced to 
leave his job.  He stated that physicians told him all they 
could do for him was to provide him with medication, which he 
claimed was not effective.  He stated he was seen at the VA 
earlier that month and given pain medication.  He stated he 
was seen a day later at the VA for weak legs and numb hands.  
He asserted that he could not continue working with back pain 
and that his supervisor was currently trying to work with him 
in regard to his condition.  He claimed all his X-rays showed 
he had arthritis the entire length of the spine.  

In a June 1998 decision, the RO granted service connection 
for a cervical spine disability, including traumatic 
arthritis and disc disease with radiation to the left 
shoulder and limitation of motion of the cervical spine, on 
the basis that his condition was aggravated during service.  
The RO assigned a 20 percent rating for the disability, and 
the award was made effective from June 1996.  

VA outpatient records in August 1998 show the veteran 
complained of back pain (lower and cervical) that 
intermittently radiated to the left shoulder.  He reported 
that his cervical and shoulder pains were constant and that 
he took Tylenol with relief.  An examination revealed 
increased tenderness in the left shoulder and full range of 
motion of all extremities.  The pertinent assessment was 
degenerative joint disease, and the veteran was prescribed 
pain medication for his shoulder and back.  

In a September 1998 decision, the RO confirmed and continued 
the 20 percent rating for the veteran's service-connected 
cervical spine disability, based on a review of VA outpatient 
records.  

In a September 1998 statement (accepted as a notice of 
disagreement to the June 1998 RO's assignment of a 20 percent 
rating for a cervical spine disability), the veteran's 
representative requested the RO to reevaluate the veteran's 
disability under the diagnostic codes for limitation of 
motion of the cervical spine (Code 5290) and intervertebral 
disc syndrome (Code 5293).  It was felt that a higher 
disability rating was warranted under these codes.  The 
representative also requested the RO to obtain all medical 
records from the Augusta VA Medical Center (VAMC) dated from 
May 1998 to the present (such development was completed the 
previous week by the RO, and it was also discovered by the RO 
that the veteran had not been treated by the VA in May 1998).  

A March 2000 statement of the case reflects that the RO 
considered Diagnostic Codes 5010, 5290, and 5293 in rating 
the veteran's cervical spine disability.  

II.  Analysis

The veteran claims that a rating in excess of 20 percent is 
warranted for his service-connected cervical spine 
disability.  The claims file shows that through its 
discussions in the rating decision and statement of the case, 
the RO has notified him of the evidence needed to 
substantiate his claim.  Additionally, the RO has received VA 
treatment records as requested by the veteran, afforded the 
veteran the opportunity for a personal hearing (which he 
declined), and provided him with a complete VA examination.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Arthritis is rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) 
and Code 5010 (traumatic arthritis).  Moderate limitation of 
motion of the cervical spine warrants a 20 percent rating, 
and severe limitation of motion of the cervical spine 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  

Also applicable in this case is 38 C.F.R. 4.71a, Diagnostic 
Code 5293, for intervertebral disc syndrome, which is rated 
20 percent when moderate with recurring attacks, and 40 
percent when severe with recurring attacks and intermittent 
relief.  

The veteran claims that a rating higher than 20 percent is 
warranted for his service-connected cervical spine 
disability.  A review of the medical evidence shows that in 
service he was treated for cervical spine pain and limitation 
of motion, and X-rays revealed degenerative change.  His 
cervical spine was normal on the separation physical 
examination in December 1992, and he was released from active 
service in February 1993.  He filed a claim for service 
connection in June 1996, and service connection was 
subsequently granted from that date.  

Post-service medical evidence shows he was examined by the VA 
in August 1996.  On that examination, he reported a normal 
range of motion of his neck.  Objective findings reflect 
equal muscle strength bilaterally, sensation to light touch 
and pinprick that was equal bilaterally, reflexes that were 
2+ and equal, and a grossly nonfocal neurological 
examination.  The assessment was arthritis of the cervical 
spine, by history only.  On a more recent VA examination in 
April 1998, objective findings reflect moderate limitation of 
motion of the cervical spine (flexion to 30 degrees, 
extension to 10 degrees, and rotation and bending to 45 
degrees), 2+ and symmetrical reflexes in the upper 
extremities, 5/5 muscle strength, good sensation, a positive 
Spurling's test, easily palpable pulses, and osteoarthritic 
changes of the cervical spine on X-ray.  The examiner 
diagnosed, in pertinent part, cervical spondylosis without 
evidence of neurologic involvement, and shoulder pain most 
likely radiating from the degenerative disc disease of the 
cervical spine.  Subsequent VA outpatient records primarily 
show complaints and treatment of a low back, and not cervical 
spine, condition.  

Since the effective date of service connection, the VA 
medical records indicate few abnormal neurological findings 
referable to cervical disc problems, and these mainly involve 
pain radiating to the shoulder.  No more than moderate (20 
percent) intervertebral disc syndrome is shown.  Even when 
associated pain and limitation of motion are considered (see 
VAOPGCPREC 36-97), severe intervertebral disc syndrome, as 
required for a higher rating of 40 percent, is not shown.  
Additionally, the medical evidence shows the veteran's 
disability includes limitation of motion of the cervical 
spine, but the degree of limitation is not more than 
moderate, which would be rated 20 percent under Code 5290; 
without evidence of severe limitation of motion of the 
cervical spine, a higher rating under Code 5290 is not 
warranted.  Even when the effects of pain on use and during 
flare-ups is considered, there is no objective evidence of 
more than moderate limitation of motion for a higher rating 
under Code 5290.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

In sum, there is no basis for a rating in excess of 20 
percent for the veteran's service-connected cervical spine 
disability under any of the applicable codes of the VA's 
Schedule for Rating Disabilities.  Moreover, the Board finds 
that the cervical spine disability has been 20 percent 
disabling since the effective date of service connection in 
June 1996, and "staged ratings" (different percentage ratings 
for different periods of time, since the effective date of 
service connection, based on the facts found) are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the preponderance of the evidence is against the veteran's 
claim for a higher rating for his cervical spine disability, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for a cervical spine disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

